 1

 2

 3

 4                     IN THE UNITED STATES DISTRICT COURT
 5                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION
 7

 8

 9   UNITED STATES OF AMERICA,             Case No.: CR 03–0045 MMC; CR 19-0198
                                           MMC
10             Plaintiff,
                                           [PROPOSED] ORDER FOR
11        v.                               TREATMENT REGARDING
                                           COMPETENCY
12   CLYDELL YOUNGER,
13             Defendant.
14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
 1         FOR GOOD CAUSE APPEARING, and as fully discussed in open court, having found

 2   that Mr. Clydell Younger, the defendant in the above-captioned matters, is presently suffering

 3   from a mental disease or defect rendering him mentally incompetent to the extent that he is

 4   unable to understand the nature and consequences of the proceedings against him and to assist

 5   properly in his defense, IT IS HEREBY ORDERED pursuant to 18 U.S.C. § 4241(d) that Mr.

 6   Younger be committed to the custody of the Attorney General, where he shall be hospitalized

 7   for treatment aimed at restoring his competency in a suitable facility for a period not to exceed

 8   four months.

 9         IT IS FURTHER ORDERED that a supplemental evaluation of Mr. Younger be
10   conducted by a licensed or certified psychiatrist and/or psychologist in order to determine

11   pursuant to 18 U.S.C. § 4241(d) whether there is a substantial probability that in the

12   foreseeable future he will attain the capacity to permit the proceedings to go forward.

13         IT IS FURTHER ORDERED that the examining psychiatrist(s) and/or psychologist(s)

14   prepare a supplemental report addressing the results of this treatment and evaluation to be filed

15   with the Court no later than June 5, 2020, unless otherwise directed by the Court.

16
              IT IS SO ORDERED.
17

18                  February 5, 2020
                     Dated                                MAXINE
                                                          MAXI
                                                             X NE
                                                                N M. CHESNE
                                                                        CHESNEYNEY
                                                                               NE
19                                                        United
                                                              ed States District Judge
20

21

22

23

24

25

26
27

28
